IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-75,902-01


EX PARTE RANDALL SCRUGGS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 055398
IN THE 397TH DISTRICT COURT NUMBER FROM GRAYSON COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty and after a period
of community supervision was convicted of possession of a controlled substance.  He was sentenced
to ten years' imprisonment. He did not appeal his conviction.
	On May 16, 2011, the trial court signed findings of fact and conclusions of law that
recommended denying relief.  Finding of fact number one erroneously states that Applicant was
convicted of sexual assault of a child in this cause number.  This Court does not adopt that finding,
but based on the trial court's other findings of fact and conclusions of law, we deny relief.

Filed: June 22, 2011
Do not publish